ACCEPTED
                                                                                     03-14-00669-CR
                                                                                           11045916
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                 6/8/2016 3:38:14 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             NO. 03-14-00669-CR

EX PARTE                                §        IN THE THIRD FILED IN
                                                          3rd COURT OF APPEALS
                                        §                     AUSTIN, TEXAS
                                        §        DISTRICT 6/8/2016
                                                           COURT      OF PM
                                                                   3:38:14
                                        §                   JEFFREY D. KYLE
JUSTIN CARTER                           §        APPEALS OF TEXAS Clerk


              APPEARANCE OF COUNSEL FOR THE STATE

TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW THE STATE OF TEXAS, by and through its Assistant

Criminal District Attorney, and files this appearance of counsel in the above-

captioned cause. The undersigned counsel hereby appears and respectfully requests

that this Honorable Court forward any further notices and correspondence to his

county email address.


                                     Respectfully submitted,

                                     /s/ Joshua D. Presley
                                     Joshua D. Presley
                                     SBN: 24088254
                                     preslj@co.comal.tx.us
                                     Comal Criminal District Attorney’s Office
                                     150 N. Seguin Avenue, Suite 307
                                     New Braunfels, Texas 78130
                                     Ph: (830) 221-1300 / Fax: (830) 608-2008




                                        1
                            CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant Criminal District Attorney for the State of

Texas, Appellee, hereby certify that a true and correct copy of this Appearance of

Counsel for the State has been delivered to Appellant JUSTIN CARTER’s attorney

of record in this matter:

      Chad P. Van Brunt
      vanbruntlaw@live.com
      210 S. St. Mary’s Street
      Suite 1840 – Tower Life Bldg.
      San Antonio, TX 78205
      Counsel for Appellant on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov

on this the 8th day of June, 2016.

                                            /s/ Joshua D. Presley
                                            Joshua D. Presley




                                        2